UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0167 Washington, D.C. 20549 Expires: March 31, 2018 Estimated average burden FORM 15 hours per response1.50 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-33902 Circle Entertainment Inc. (Exact name of registrant as specified in its charter) 70 East 55th Street New York, New York 10022 (212)-796-8199 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.01 per share (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) o Rule12g-4(a)(2) x Rule12h-3(b)(1)(i) o Rule12h-3(b)(1)(ii) x Rule15d-6 o Approximate number of holders of record as of the certification or notice date: 453 Pursuant to the requirements of the Securities Exchange Act of 1934Circle Entertainment Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 15, 2015 By: /s/ Mitchell J. Nelson Name: Mitchell J. Nelson Title: Executive Vice President and General Counsel
